Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 2/23/21 is acknowledged.  Claims 3, 10, 24, 27, and 28 were canceled.  Claims 1-2, 4-9, 11-23, and 25-26 are pending and are under examination.  
Information Disclosure Statement
See paragraph 6 of the Office Action filed 12/9/20.  
The information disclosure statement (IDS) submitted on 12/15/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection of claims 4 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidenmice present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Attar (US Pub. No. 2007/0031972, newly cited) in view of Putnam et al. (“Putnam,” US 2011/0081728, newly cited and cited in IDS).  
As to claim 1, Attar discloses a sensor card, comprising: at least one fluid sensor membrane (e.g., support layer [0068] et seq.; or hydrophilic membrane [0070] et seq.); 
Regarding claim 1, Attar does not specifically disclose at least one fluid sensor membrane comprises a pH sensor membrane, a low sensitivity sensor membrane, and a high sensitivity ammonia sensor membrane.  Putnam discloses in e.g., [0043] et seq., the inventive devices may comprise a plurality of pH or ammonia sensors representing different detection ranges (e.g., a plurality of ammonia sensors, representing different ammonia detection ranges). For example, in particular aspects the device comprises a pH sensor portion, in combination with two ammonia sensing portions, where the ammonia sensing portions are sensitive to different or overlapping concentration ranges of ammonia. As stated above, the sensor portions can, in each case, be integral with the submersible member or proximate submersible members, can be attached to the submersible member or proximate submersible members, or can be reversible attached to the submersible member or proximate submersible members to facilitate replacement or attachment of additional sensors (e.g., an additional ammonia sensor covering a different or overlapping range of solution ammonia concentrations). Use of two or more visual sensors (e.g., ammonia sensors) of different but overlapping ranges of ammonia 
As to claim 2, see e.g., figs. 8A-C and [0069] et seq. of Attar. 
As to claim 5, 7, 8, 9, 11, 12, see e.g., figs. 6A-14A and [0076] et seq. of Attar. 
As to claims 13 and 14, Attar does not specifically disclose detecting pH or ammonia.  Putnam discloses detecting pH in e.g., [0056] et seq. and detecting ammonia in e.g., [0042] et seq., and also [0056].  For motivation statement, see above. 
As to claims 15 and 16, while Attar discloses additional support layers in e.g., [0068] et seq., and sealing the layers together, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to 
As to claim 17, see e.g., any of the ports, or [0118] of Attar. 
As to claim 18, Attar does not specifically disclose the thickness.  Putnam discloses a thickness in e.g., [0041].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a particular thickness to provide an efficient testing apparatus.  While Attar does not specifically teach the claimed thickness, sizes and dimensions of claimed features are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed dimensions. 
As to claim 19, see e.g., [0084] et seq. of Attar. 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Attar in view of Putnam and Rieger et al. (“Rieger,” US 5415838, previously cited).
See Attar and Putnam supra.
As to claim 4, while Attar discloses the claimed invention of claim 1, Attar does not specifically disclose a light emitting source, and a camera or photodetector.  Rieger discloses a carrier 1 for colorimetrically detecting gaseous substances.  The carrier is inserted into an evaluation unit, which includes light sources (“light emitting source”) and receivers (“photodetector”) which scan the carrier.  See col. 1, lines 5-15 and col. 8, lines 10-28.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a detection device, which includes a light source, and camera or photodetector because it would provide an 
As to claim 6, see e.g., figs. 6A-14A and [0076] et seq. of Attar.  Furthermore, matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the holes arranged in a circle because such a modification would be within the general skill of a worker in the art to select a particular shape on the basis of its suitability for the intended use as a matter of obvious design choice.  As to the “lens” of the photodetector or camera recited in claim 6, Rieger’s receiver, which properly reads on the claimed “photodetector or camera”, essentially includes lens because persons skilled in the art recognize that lens are an essential feature of detectors and cameras. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Attar in view of Putnam, as applied to claim 1 above, and further in view of Rieger. 
See Attar, Putnam, and Rieger supra.
As to claim 20, while Attar discloses useful information may be printed on the card in e.g., [0069] et seq., Attar does not specifically disclose a bar code.  Rieger discloses a bar code in e.g., col. 8, lines 10-25.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a bar code because it would be beneficial to print a type of data field on the sensor card to provide technical information and instructions for the use of the colorimetric detection device (e.g., col. 8, lines 10-25 of Rieger).  
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisov et al. (“Sarkisov,” US Pub. No. 2008/0233008, previously cited) in view of Attar and Putnam.
See Attar and Putnam supra.
As to claims 21-23, Sarkisov teaches a method, comprising the steps of: flowing a fluid over opposite sides of at least one fluid sensor membrane (e.g., light transmissive element) wherein a characteristic of the fluid triggers an optically observable change in the fluid sensor membrane; transmitting a light (e.g., LED array) through one side of the fluid sensor membrane; and detecting the optically observable change on an opposite side of the fluid sensor membrane.  See fig. 1-2 and [0054-0061] et seq.  Sarkisov does not specifically teach the sensor card comprising the front carrier, a first sampling hole, reference sensing region, reference sampling hole, and the arrangement of these elements in combination with the fluid sensor membrane.  As explained in the Attar rejection above, Attar discloses the claimed sensor card.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include Attar’s sensor card because it would beneficial to integrate a detection apparatus that is simple in construction and highly reliable (e.g., [0010] of Attar).  
In addition, regarding claim 21, Sarkisov does not specifically disclose at least one fluid sensor membrane comprises a pH sensor membrane and the plurality of ammonia sensor membranes.  See Putnam above and for motivation statement, see claim 1 above. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisov in view of Attar and Putnam, as applied to claim 21 above, and further in view of Ash (US Pub. No. 2007/0161113, previously cited).
See Sarkisov, Attar, and Putnam supra.
The modified Sarkisov does not specifically teach flowing the dialysate through a sorbent cartridge before flowing the dialysate over opposite sides of the at least one fluid sensor membrane.  Ash teaches in [0003] about sorbent based blood dialysis systems and how they operate to remove certain components in dialysate fluid.  However, ammonium ions may be present during this removal process (“sorbent cartridge step”).  To monitor this process, Ash teaches in e.g., [0019] et seq., ammonia gas detecting device 10, which includes flowing dialysate to a fluid sensor membrane (“detection step”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the sorbent cartridge step before the detection step because it is well known in the art to have sorbent based flow dialysis systems for dialysate fluid, and because ammonium ions may sometimes be a byproduct of the sorbent based flow dialysis system, it would be desirable to monitor the presence of ammonium ions in the dialysate fluid (e.g., [0003] of Ash).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-23, and 25-26 have been considered but are moot because of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  



/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/5/2021